USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1673                                    THOMAS BANKS,                                Plaintiff, Appellant,                                          v.                                 BARRY MCGEE, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                [Hon. Raymond J. Pettine, Senior U.S. District Judge]                                          __________________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Boudin and Lynch, Circuit Judges.                                            ______________                                 ____________________            Thomas O. Banks on brief pro se.            _______________            Marc DeSisto, Kathleen M. Powers and  DeSisto Law Offices on brief            ____________  __________________      ___________________        for appellees.                                 ____________________                                    November 8, 1996                                 ____________________                 Per  Curiam.   Upon  careful  review of  the  briefs and                 ___________            limited  record   in  this   appeal,  we  conclude   that  no            substantial question  is presented and that  the judgment for            defendants should be affirmed.  We add only these comments.                 1.   The district court did  not abuse its discretion in            concluding that evidence of  an unrelated disciplinary action            should  be excluded under Fed.  R. Evid. 404(b), because that            evidence  was highly  prejudicial  and would  only show  "bad            character from  which to  infer a  propensity  to commit  the            present  act."  See Tigges v. Cataldo, 611 F.2d 936, 938 (1st                            ___ ______    _______            Cir.  1979).  Plaintiff's reliance on Fed. R. Evid. 608(b) is            similarly unavailing.   See id. at 939.                                     ___ ___                 2.   Plaintiff never brought  his claim regarding  newly            discovered evidence  to the attention of  the district court.            Therefore, we will not consider that claim for the first time            in this appeal.  See Clauson v. Smith, 823 F.2d 660, 666 (1st                             ___ _______    _____            Cir. 1987).                 3.   Plaintiff waived  his arguments regarding  the jury            instructions by failing to object below.  See Fed. R. Civ. P.                                                      ___            51.  Therefore, we do not consider his contentions concerning            the lack  of instructions on  state law negligence  claims or            the content of the instruction on the deliberate indifference            standard.  Further, upon review  for plain error, we conclude            that  the  record  here  exhibits no  error  that  "seriously            affected the  fairness, integrity,  or  public reputation  of                                         -2-            judicial proceedings."   See  Toscano v. Chandris,  S.A., 934                                     ___  _______    _______________            F.2d 383, 384-85 (1st Cir. 1991).                 4.   We  reject  plaintiff's  contention  regarding  the            jury's request  to read  trial  transcripts.   The trial  was            relatively  brief, and  so the  district court's  decision to            withhold the transcripts was well within its broad discretion            in such matters.   See United States v.  Hyson, 721 F.2d 856,                               ___ _____________     _____            865 (1st Cir. 1983).                     5.   Our usual plenary review of the directed verdict is            stymied  here because  plaintiff  has provided  an incomplete            trial  transcript.  See  Fed. R. App.  P. 10(b)(1) (appellant                                ___            has the duty to  "order from the court reporter  a transcript            of such  parts of the proceedings not already on file as [he]            deems necessary"); Valedon Martinez v. Hospital Presbiteriano                               ________________    ______________________            de  la Comunidad, Inc., 806  F.2d 1128, 1135  (1st Cir. 1986)            ______________________            (we will not  review a claim of error if appellant has failed            to include a transcript of  the pertinent proceedings in  the            record on appeal).   In any case,  our review of the  limited            record available does  not lead  us to conclude  that a  jury            question  remained as to the  city's liability.   See id. (we                                                              ___ ___            nevertheless  may consider  appellant's claim  to the  extent            possible).                 Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -3-